Moyer, C.J.,
dissenting.
{¶ 32} I respectfully dissent. The majority holds that a trial court order finding that a plaintiff in an asbestos action has made the prima facie showing required by R.C. 2307.92 is a final, appealable order. Pursuant to R.C. 2505.02(B)(4), an order that grants or denies a provisional remedy is a final, *165appealable order only if (1) the order determines the action and prevents a judgment in favor of the appealing party with respect to the provisional remedy and (2) the appealing party would not be afforded a meaningful or effective remedy by an appeal following final judgment.
{¶ 33} While I agree with the majority that the first requirement of R.C. 2505.02(B)(4) is met, I do not agree that the second requirement is met. Appellants have a meaningful and effective remedy by appeal following the trial court’s final judgment. Therefore, I would affirm the court of appeals’ decision to dismiss appellants’ appeal as premature.
{¶ 34} The majority states that appellants would not be afforded a meaningful or effective appellate remedy following final judgment because “allowing the case to proceed to trial requires [appellants] to spend funds that cannot be recovered.” This holding is contrary to this court’s established precedent.
{¶ 35} The majority is correct in stating that “[a]s a general rule, ‘contentions that appeal from any subsequent adverse final judgment would be inadequate due to time and expense are without merit.’ State ex rel. Lyons v. Zaleski (1996), 75 Ohio St.3d 623, 626, 665 N.E.2d 212.” We have stated this proposition numerous times. See Lyons, 75 Ohio St.3d at 626, 665 N.E.2d 212 (denying a writ of mandamus because the remedy of appeal was not inadequate even though a second trial might have been necessary if an order transferring action to another county was erroneous); State ex rel. Abner v. Elliott (1999), 85 Ohio St.3d 11, 17, 706 N.E.2d 765 (holding that time, expense, and the large number of asbestos cases involved did not establish inadequacy of an appeal); Whitehall ex rel. Wolfe v. Ohio Civ. Rights Comm. (1995), 74 Ohio St.3d 120, 124, 656 N.E.2d 684 (holding that petitioner’s claims that an appeal from an adverse Ohio Civil Rights Commission decision would be inadequate due to time and expense were without merit); and State ex rel. Willacy v. Smith (1997), 78 Ohio St.3d 47, 50, 676 N.E.2d 109 (holding that contentions that appeal from an adverse final judgment would be inadequate due to time and expense were without merit in a parentage action, even though appellant contended that there was no mechanism to guarantee reimbursement of temporary child-support payments).
{¶ 36} The majority’s decision to stray from our previous holdings is an error: appellants’ argument in this case could be applied to virtually every appellant arguing that a provisional remedy is a final, appealable order. As we stated in State v. Muncie (2001), 91 Ohio St.3d 440, 450, 746 N.E.2d 1092, “an appellate court’s determination that a particular proceeding constitutes a ‘provisional remedy’ is only one step of the analysis required under R.C. 2505.02(B)(4). Not every order granting or denying relief sought in an ancillary proceeding will necessarily satisfy the additional requirements imposed by R.C. 2505.02(B)(4)(a) and (b).” In view of our established precedent, appellants’ argument that they *166will be denied a meaningful or effective remedy because they will be required to expend funds to defend a case at trial is unpersuasive.
{¶ 37} The majority states that in some instances, “ ‘the proverbial bell cannot be unrung,’ ” quoting Gibson-Myers & Assoc. v. Pearce (Oct. 27, 1999), Summit App. No. 19358, 1999 WL 980562. However, in the past, courts have expressed that concern only in situations in which parties who are required to delay appeal until after final judgment on the merits will be harmed beyond the expenditure of funds. In Gibson-Myers & Assoc., the phrase was used with respect to the discovery of trade secrets. The court stated that “[i]n a competitive commercial market where customers are a business’ most valuable asset and technology changes daily, disclosure of a trade secret will surely cause irreparable harm.” Id. The court then held that an order compelling the production of documents that constituted trade secrets was final and appealable pursuant to R.C. 2505.02(B)(4).
{¶ 38} The phrase “the proverbial bell cannot be unrung” was cited by this court in Muncie, in which we held that an order compelling the administration of psychotropic medication under R.C. 2945.38 satisfies R.C. 2505.02(B)(4)(b). 91 Ohio St.3d 440, 451, 746 N.E.2d 1092. We noted that “ ‘[t]he availability of appellate review after a sentence is imposed offers no effective remedy for the accused person forced to endure the side effects of those medications during the pendency of the * * * proceedings.’ ” Id. at 452, 746 N.E.2d 1092, quoting amicus brief of Glenn Weaver Institute of Law and Psychiatry, University of Cincinnati Law School. In Muncie, we also noted that a court of appeals opinion cited the phrase “the proverbial bell cannot be unrung” when a party appealed an order compelling production of certain communications about asset transfers— communications that were allegedly subject to the attorney-client privilege. Id. at 451, 746 N.E.2d 1092, citing Cuervo v. Snell (Sept. 26, 2000), Franklin App. Nos. 99AP-1442, 99AP-1443, and 99AP-1458, 2000 WL 1376510. The majority opinion has given new meaning to a ringing of the bell.
{¶ 39} In this case, appellants will be afforded a meaningful or effective remedy by an appeal following final judgment. Unlike the cases cited, which held that the appealing parties would not be afforded a meaningful remedy if a trade secret were disclosed, if an order compelling a person to receive psychotropic medication were upheld, or if an attorney-client privilege were breached, appellants here argue that they will not be afforded a meaningful remedy on appeal because they will be forced to spend funds. Quite simply, appellants’ rationale does not approach the rule of law developed by this court’s earlier cases.
{¶ 40} The majority reasons that the General Assembly’s purpose for the prima facie requirement is to “reduce litigation costs and thereby preserve the resources of asbestos defendants so that more injured plaintiffs can be made *167whole.” While I agree with the majority’s recognition of the General Assembly’s intent, I do not agree that such an intent warrants a retreat from this court’s established precedent. The General Assembly’s decision to establish a prima facie requirement in an asbestos claim will expedite the resolution of claims brought by sick claimants and help to preserve resources for those who are currently suffering. These benefits will not be eliminated if the trial court’s order is not appealable. Rather, the prima facie requirement will help to limit the number of asbestos cases filed in Ohio.
Brent Coon & Associates, Christopher J. Hickey, and Mary Brigid Sweeney, for appellees.
Tucker, Ellis & West, L.L.P., Susan M. Audey, Irene C. Keyse-Walker, Christopher J. Caryl, and Jeffrey A. Healy, for appellants American Optical Corporation and Pneumo Abex L.L.C.
Oldham & Dowling and Reginald S. Kramer, for appellant CBS Corporation.
{¶ 41} Because appellants cannot meet the requirements of R.C. 2505.02(B)(4)(b), I would affirm the court of appeals’ decision to dismiss appellants’ appeal as premature.
Pfeifer, J., concurs in the foregoing opinion.